DETAILED ACTION
Election
Applicants’ election, with traverse, of invention II, SEQ ID NO: 1 with Y236H substitution, and poly (A) polymerase in their response of November 12, 2021 is acknowledged.  The elected invention is directed to a method, comprising:
(a)	adding the Proteinase K variant of SEQ ID NO:  1 consisting of a  Y236H substitution to a reaction mix containing nucleic acids and proteins;
(b)	raising the temperature of the reaction mix to a temperature in the range of 50°C-75°C for an incubation time in the range of 5 minutes-60 minutes for removing at least 90% of the Proteinase K activity after (b); and
(c)	adding a poly (A) polymerase to the reaction mix for subsequent reactions

In response to the restriction, applicants argue that it would not be an undue burden to search and examine all of the claims and species.  These arguments are not found to be persuasive because there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(c) the inventions require a different field of search (for example, employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-9 were filed on December 21, 2020.  It is acknowledged that, with the instant filing, no claims  have been cancelled, amended, or added.  Claims 1-9 are pending.  Claims 1-4 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 5-7, as encompassing the elected invention, are hereby examined.


Effective Filing Date
Assuming that the first sequence (1. Mature PK (100%)) in figure 1 of US 62782436 is SEQ ID NO:  1 therein and is identical to SEQ ID NO:  1 herein, the effective filing date granted for the instant claims is December 20, 2018, the filing date of said provisional application.
AIA -First Inventor to File Status
Based on the effective filing date of December 20, 2018 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
Claim 5 fails to recite any functional limitation (i.e., objective) for the recited steps.  The skilled artisan would not know the metes and bounds of the recited invention. For purposes of examination, it is assumed that the steps are directed to a method using proteinase k for degrading the proteins in a composition comprising nucleic acids and proteins and subsequently inactivating the proteinase k at the temperatures and times recited in claim 5 prior to adding additional enzymes to the composition. 
For claim 7, the phrase “further comprises an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 1” renders the claim indefinite.  It is unclear whether said phrase means (i) a fusion protein comprising a sequence having at least 90% sequence identity to SEQ ID NO: 1 (the plain meaning) wherein the fusion partner has protease activity or (ii) the proteinase K variant has at least 90% sequence identity to SEQ ID NO: 1 and comprises a substitution at a tyrosine corresponding to the tyrosine in SEQ ID NO:  12.  The skilled artisan 
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 5-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patent 10,633,644.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 10,633,644 are both directed to methods for cleaving proteins in a composition using a variant proteinase K derived from SEQ ID NO:  1 and having a substitution at position Y236 and subsequently inactivating the variant using elevated temperature.  The claims differ in that claims of 10,633,644 recite methods using variants having any substitution at positions 230-235 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 


The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a1) as being anticipated by Crowe et al, 1991, as evidenced by ThermoFisher Scientific.  Crowe used proteinase K treatment of PCR products (nucleic acid) comprising Taq polymerase followed by inactivation at 68°C for 10minutes prior to  rejected under 35 U.S.C. 102(a1) as being anticipated by Crowe et al, 1991, as evidenced by ThermoFisher Scientific.  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 5-7 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for using the variant of SEQ ID NO:  1 consisting of the Y236H substitution.  However, the specification does not reasonably provide enablement for using any thermolabile proteinase1 having any structure and any protease activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or 
Claim 5 is so broad as to encompass using any thermolabile protease having any structure.  Claim 6 is so broad as to encompass using any thermolabile protease comprising the peptide VAGLAAHL and any other structure.  Claim 7 is so broad as to encompass any fusion protein having protease activity wherein said fusion protein comprises a sequence having at least 90% identity to SEQ ID NO:  1, said sequence having any or no activity.  It is noted that by use of “comprising” language (claim 7, line 2), claim 7 encompass fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 12.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of thermolabile proteinases broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired thermolabile proteinase activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of the variant of SEQ ID NO:  1 consisting of the Y236H substitution. 

The specification does not support the broad scope of claim 5, which encompasses all thermolabile proteases having any structure.  The specification does not support the broad scope of claim 6 which encompasses all thermolabile proteases comprising the peptide VAGLAAHL and any other structure.  The specification does not support the broad scope of claim 7, which encompasses all fusion proteins having protease activity wherein said fusion protein comprises a sequence having at least 90% identity of SEQ ID NO:  1, said sequence having any or no activity.  The specification does not support the broad scope of claims 5-7 because the specification does not establish: (A) regions of the protein structure which must be retained and which regions may be modified without affecting the thermolabile protease activity; (B) the general tolerance of the thermolabile protease activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of thermolabile protease having essentially any structure and any protease activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient 
Written Description
Claims 5-7 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite using any thermolabile protease having essentially any structure and any protease activity.  This is an infinite/large genus, as claim 5 includes no structural limitation, claim 6 only includes the structural limitation of comprising the peptide VAGLAAHL, and claim 7 encompasses fusion proteins were the desired activity is derived from the fusion partner.  Only a very small number of specifically identified variants of SEQ ID NO:  1 are disclosed in the specification, and these are limited to the ones characterized in figure 3.   No other specific thermolabile protease of this claimed genus are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of having thermolabile protease activity.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond those disclosed that are listed above (i.e., figure 3) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase ‘proteinase K’, per se, provides no structural limitation.  In addition because proteinase K has very little substrate specificity (e.g., specification p1) said phrase also provide no functional limitation other than any protease activity.
        2 See above under 35 USC 112(b).